DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, 11-13 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2017/0103321) and further in view of Williamson (US 2012/0054131). 
For claim 1, Henry et al teach a device, comprising: 
a set of input channels (e.g. figure 1, input from Data Ram 122 to NPU 126, figure 3 shows inputs 207); 
a set of output channels (e.g. fig. 3, outputs 209)
a plurality of reservoir nodes (e.g. figures 1-3, Register 208 in NPU 126), the plurality of reservoir including a first set of input nodes coupled to the set of input channels (e.g. paragraph 61, figures 1-3,  figure 2 shows Reg 208 gets input data from data Ram and Reg 205 gets input data from Weight Ram), each reservoir node in the of the plurality of reservoir  nodes comprising a gate configured to perform a non-linear operation on a respective set of input signals (e.g. figure 3 shows a non-linear operation of the registers 208, which receives input 207 in parallel); 
a set of interconnections, each of which couples together two or more of the reservoir nodes (e.g. figure 3, Register 208 are connected); and 
a set of weighting units (e.g. weight ram 124), each of which is coupled to a respective second set of nodes of the plurality of nodes in an output layer of the device (e.g. figure 2, Reg 205 gets input data from the Weight ram 124).
Henry et al do not further disclose a second set of variable-weight output nodes coupled to the set of output channels, a set of weighting units, each of which coupled to at least one variable-weight output node in the second set of output nodes and configured for weighting the output signal therefrom based on a node state of the at least one variable weight output node. Williamson teaches a second set of variable-weight output nodes coupled to the set of output channels (e.g. figure 2A, 2B, “122”), a set of weighting units (e.g. “104”), each of which coupled to at least one variable-weight output node in the second set of output nodes and configured for weighting the output signal therefrom based on a node state (e.g. figure 2A, 2B, “122”) of the at least one variable weight output node (e.g. figures 2A, 2B and figure 6, paragraph 34: “…the convergence of the output of the self-learning network 142 can be driven by developing feedback 148 and/or other data or signal based on the difference between the output of the self-learning network 142 and the set of target output 120, and adjusting the set of weights 144 until successive outputs from the self-learning network 142 converge to the set of target output data…” also see paragraph 35).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Williamson into the teaching of Henry et al to receive a variety of modeling inputs and then generate a precise modeled output based on those inputs (e.g. paragraph 2, Williamson) to improve learning accuracy.
For claim 3, figures 2 and figure 3 of Henry et al shows a number of register 208 and at least one Reg 205, which reads on the claimed a total number of nodes of the respective second set of nodes is less than the total number of nodes of the plurality of nodes.
For claim 2, Henry et al teach a summing unit coupled to of the set of weighting units and configured to output a sum of the weighted output signals of the set weighting units (e.g. paragraph 60: “multiply each input value by a corresponding weight value associated with the connection to generate a product; (3) add all the products to generate a sum”;  figure 2: “Adder 24”, figure 1: Weight Ram 124).
Claim 5 is rejected for the same reasons as discussed in claim 1 above. 
For claim 6, Henry et al teach the node state comprises a pattern of the combined outputs of each node in the respective second set of nodes (e.g. paragraph 114: “This pattern continues until at clock cycle 520”, pattern as shown in figure 13)
For claim 7, Henry et al teach each node of the plurality of nodes has a binary weight (e.g. paragraph 53, “8bits, 9bits, 12bits…”). 
For claim 8, Henry et al teach the set of input channels comprises a set of parallel input channels (e.g. figure 3, input 207), and the set of input channels carries a signal comprising at least one selected from the group consisting of an analog signal and a digital signal (e.g. paragraph 61, figures 1-3, register 208 receives input (207) from data RAM 122. The RAM should be digital). 
For claim 9, Henry et al teach an input layer that comprises the set of input channels and reads a set of input values from the set of input channels at a first clock frequency; wherein the output layer comprises a set of output channels that reads a set of output values at a second clock frequency that is substantially offset from the first clock frequency (e.g. paragraph 57, “clock cycle…in a pipelined fashion”). 
For claim 11, Henry et al teach a machine learning system that is in communication with the set of weighting units, processes an output signal generated by each of the set of weighting units (e.g. figure 1, “Weight Ram”), wherein the machine learning system comprises at least one selected from the group consisting of: an artificial neural network, a deep learning artificial neural network, a support vector machine, a Bayesian network, a clustering analysis system; and ensemble learning having one or more groups (e.g. abstract: neural network).
Henry et al do not further disclose performs at least one operation selected from the group of operations consisting of classification, prediction, and control based on the processed output signal from each of the set of weighting units. Williamson 3 of 6Williamsonet al teach performs at least one operation selected from the group of operations consisting of classification, prediction, and control based on the processed output signal from each of the set of weighting units (e.g.). (e.g. figures 2A, 2B and figure 6, paragraph 34: “…the convergence of the output of the self-learning network 142 can be driven by developing feedback 148 and/or other data or signal based on the difference between the output of the self-learning network 142 and the set of target output 120, and adjusting the set of weights 144 until successive outputs from the self-learning network 142 converge to the set of target output data…” also see paragraph 35).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Williamson into the teaching of Henry et al to receive a variety of modeling inputs and then generate a precise modeled output based on those inputs (e.g. paragraph 2, Williamson) to improve learning accuracy.

For claim 12, Henry et al teach at least one node of the plurality of nodes is programmable (e.g. register is programmable) and is integrated with the set of interconnections in a hardwired, integrated circuit (e.g. figure 1: “NPU 126” and figure 3 shows Registers 208 integrated into NPU 126). 
For claim 13, Henry et al teach at least one node of the plurality of nodes has a binary weight (e.g. paragraph 53, “8bits, 9bits, 12bits…”), is programmable, and is integrated with the set of interconnections in a hardwired, integrated circuit (e.g. figure 1: “NPU 126” and figure 3 shows Registers 208 integrated into NPU 126).
For claim 16, Henry et al teach each node of the plurality of nodes is programmable and is integrated with the set of input channels, the set of interconnections, and the set of weighting units in a programmable logic device (e.g. figure 1: “NPU 126” and figure 3 shows Registers 208 integrated into NPU 126).

Allowable Subject Matter
Claims 15, 17- 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484